DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2020 has been entered.
 Response to Arguments
Applicant's arguments filed 05/18/2020 have been fully considered but they are not persuasive. 
101
Applicant argues that the claims are not directed to an abstract idea. The Examiner disagrees. The claims are plainly directed to: b) Certain Methods of Organizing Human Activity and (c) Mental Processes. 
DDR Holdings, LLC v. Hotels.com Federal Circuit decision states, "But these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet.  Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks."-(see pg. 20). 
Applicant's claims seek to address a problem that existed and continues to exist outside of the realm of the technology associated with the additionally recited elements.  The proposed solution is one that could have been implemented directly by a human performing analogous functions by hand and/or with the assistance of a general purpose computer applied to facilitate the functions at a high level of generality or with the assistance of additional elements performing well-known, conventional functions.  In Applicant's claims, the central processor could be substituted with a human user and the underlying invention would result in a similar solution to the problem at hand.  The rejected claims do not adhere to the same fact pattern seen in the DDR Holdings, LLC v. Hotels.com decision.  In the DDR Holdings decision, the manner in which the network itself operated was changed to improve network operations.  There is no actual improvement made to the operations or physical structure of the additional elements claimed in the instant application.
Enfish, LLC, Microsoft Corp., No. 2015-1244 (Fed. Cir. May 12, 2016). The Examiner disagrees. The claims in Enfish were determined to be focused on the specific improvement in computer capabilities. In the instant Application there is no improvement to a computer. Even if one looked at the idea of an improvement to the software arts, there is still no comparison, as Applicant’s invention does not provide an improvement to software technology so much as it adds a general purpose computer to abstract ideas. Moreover, the focus of Applicant’s claims is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. 

	Applicant has also likened the claims to those of Core Wireless Licensing v. LG Electronics, Inc., Case No. 2016-2684 (Fed. Cir. January 25, 2018).The Examiner disagrees. Unlike the claims of the instant Application, the claims in Core Wireless disclosed a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, the claims of Core Wireless recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Further, the claims of Core Wireless were not found to be abstract. The claims of the instant invention do not share this fact pattern. Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained.
Applicant argues that the claims are similar to those in Bascom Global Internet Services, Inc. v. AT&T Mobility LLC 15-1763, the Examiner disagrees. Unlike Bascom, the instant Application does not describe how its particular arrangement of elements is a 
	The tools being used in Applicant’s newly amended claim language, namely the 
	
Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 
103
The claims are not rejected by the prior art of record. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8-11,13,15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, determining, providing and facilitating limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** and (c) mental processes—concepts performed in the human mind- (including an observation, evaluation, judgment, opinion).
The limitations receiving, determining, providing and facilitating under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “user device, processing element, mobile device and non-transitory computer-readable medium”, nothing in the claim element precludes the step from managing personal behavior or relationships or interactions between people and practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “user device, processing element, mobile device and non-transitory computer-readable medium”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than mere instructions to apply the exception using a generic computer component.
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, 

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); (non-transitory computer readable medium and processing elements, mobile device)
mere data gathering/post solution activity in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process,-(a motion detector, an accelerometer, a gyroscope, a voice sensor, an optical sensor)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere data gathering/post solution activity; mere instructions and generally linking the use of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Berkheimer-With respect to consideration of routine and conventional subject matter, the additional elements-("a motion detector, an accelerometer, a gyroscope, a 
The limitations of the remaining dependent claims further narrow the abstract idea and do nothing to remedy the deficiencies. Accordingly the claims 1-4,6,8-11,13,15-18 and 20 are not patent eligible.
Claims 8-11 and 12-14 are directed to a "system" not embodied on any tangible storage media, and the bodies of the claims merely recite a number of software terms such as, “elements”. Examiner interprets these claims as reciting software per se (i.e., program code not stored or processed on any physical media). Functional descriptive material such as a computer program must be structurally and functionally interrelated with a medium to allow its intended uses to be realized. Accordingly, claims directed to software per se are not patentable subject matter. In re Warmerdam, 33 F.3d 1354, 1361, 31 USPQ2d 1754, 1760 (Fed. Cir. 1994). See MPEP § 2106.01 for further guidance and discussion on computer-related nonstatutory subject matter.
The claims are not rejected by the prior art of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361.  The examiner can normally be reached on M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TONYA JOSEPH/Primary Examiner, Art Unit 3628